DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is object to because:
2.	The abstract does not comply with requirements of section 608.01(b) set forth in the MPEP.  The abstract contains the phrase “for example”. The abstract should not contain “for example”. The examiner suggests deleting these phrases from the abstract. Also, the applicant is reminded that the abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words. Corrections are required.

3.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 2/5/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswamy (U.S. Patent Application No. 2019/0379754) in view of Yoshihama et al. (U.S. Patent No. 10,608,829).
As to claim 1, Krishnaswamy teaches an apparatus comprising: 
a network interface configured to transmit an inquiry to a blockchain peer (See Krishnaswamy, Figure 2A and paragraphs 41-44, wherein Krishnaswamy discloses “The blockchain configuration may include one or applications 224 which are linked to application programming interfaces (APIs) 222 to access and execute stored program/application code 220 (e.g., chaincode, smart contracts, etc.) which can be created according to a customized configuration sought by participants and can maintain their own state, control their own assets, and receive external information” and “The smart contract may include executable code which is registered, stored, and/or replicated with a blockchain (e.g., distributed network of blockchain peers)), where the inquiry comprises a trigger to invoke a chaincode installed on the blockchain peer, and receive a response from the blockchain peer based on a chaincode execution of the blockchain peer (See Krishnaswamy, paragraphs 41-44, wherein “the code 220 can store and transfer data, and may be executed by nodes 204-210 in the form of a smart contract and associated chaincode with conditions or other code elements subject to its execution. As a non-limiting example, smart contracts may be created to execute reminders, updates, and/or other notifications subject to the changes, updates, etc….A transaction is an execution of the smart contract code which can be performed in response to conditions associated with the smart contract being satisfied. The executing of the smart contract may trigger a trusted modification(s) to a state of a digital blockchain ledger. The modification(s) to the blockchain ledger caused by the smart contract execution may be automatically replicated throughout the distributed network of blockchain peers through one or more consensus protocols); and 
a processor configured to determine a latency value of the blockchain peer based on the response (See Krishnaswamy, Figure 2A and paragraphs 41-44, wherein Krishnaswamy discloses “the blockchain architecture 200A may include certain blockchain elements, for example, a group of blockchain nodes 202. The blockchain nodes 202 may include one or more nodes 204-210. (4 nodes are depicted by example only). These nodes participate in a number of activities, such as blockchain transaction addition and validation process (consensus)” and paragraphs 57-61, wherein Krishnaswamy discloses “In addition to maintaining a copy of the ledger at the first blockchain node, copies of the ledger and/or updates to the ledger may be passively forwarded to the other blockchain nodes/peers during times when the network latency is determined to be less than optimal network usage times”).  
Krishnaswamy teaches wherein Krishnaswamy discloses “the blockchain architecture 200A may include certain blockchain elements, for example, a group of blockchain nodes 202” (See Krishnaswamy, Figure 2A and paragraphs 41-44) and threshold timestamps and network latency (See Krishnaswamy, paragraphs 3, 55 and 59).  Krishnaswamy, however, does not explicitly teach store an identifier of the blockchain peer among identifiers of a group of blockchain peers, where an order of the identifiers of the group of blockchain peers are arranged based on respective latency values.
Yoshihama et al. teaches Blockchain timestamp agreement (See abstract), in which he teaches store an identifier of the blockchain peer among identifiers of a group of blockchain peers, where an order of the identifiers of the group of blockchain peers are arranged based on respective latency values (See Yoshihama et al., column 15, line 43-column 18, line 14, wherein Yoshihama discloses the process of ordering node action in a group based on a modified final timestamp. Yoshihama further discloses the modified final timestamp may change the positioning at which the blockchain transaction is arranged in the queue).
Krishnaswamy and Yoshihama et al. are from the analogous art of Blockchain management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Krishnaswamy and Yoshihama et al. to have combined Krishnaswamy and Yoshihama et al.. The motivation to combine Krishnaswamy and Yoshihama et al. is to ensure that fairness is provided to the transaction by a timestamp, when multiple transactions interact with the same resource (See Yoshihama et al., column 2, lines 24-40). Therefore, it would have been obvious to one skilled in the art to combine Krishnaswamy and Yoshihama et al..

As to claims 2, 10 and 18, Krishnaswamy as modified, teaches wherein the processor is configured to determine a chaincode simulation latency value and a round trip latency value of the blockchain peer, and combine the chaincode simulation latency value and the round trip latency value to generate the latency value (See Yoshihama et al., column 8, lines 10-22, wherein Yoshihama discloses “the ordering node may generate the final timestamp based on a weighted average or weighted 
combination of the timestamps {read on round trip latency} provided by the endorsing peer nodes and/or the submitting peer node. The final timestamp may be used to order the transaction with a group of transactions in a data block”).  

As to claims 3, 11 and 19, Krishnaswamy as modified, teaches wherein the processor is configured to determine a chaincode simulation latency value based on timestamps added to the response by the blockchain peer based on the chaincode execution performed by the blockchain peer (See Yoshihama et al., column 19, lines 1-31, wherein Yoshihama discloses “the method may include determining a reputation value for the endorsing node based on a difference between the timestamp added by the endorsing node and the previously added timestamp provided by the computing node. In some embodiments, the reputation value may be determined based on an accumulation of reputation values determined from previous blockchain requests which include a timestamp added by the endorsing node”).   

As to claims 4, 12 and 20, Krishnaswamy as modified, teaches wherein the processor is configured to determine a round trip latency value of the blockchain peer based on when the inquiry is transmitted and when the response is received (See Yoshihama et al., column 8, lines 10-22, wherein Yoshihama discloses “the ordering node may generate the final timestamp based on a weighted average or weighted combination of the timestamps {read on round trip latency} provided by the endorsing peer nodes and/or the submitting peer node. The final timestamp may be used to order the transaction with a group of transactions in a data block”).  

As to claims 5, and 13, Krishnaswamy as modified, teaches wherein the processor is further configured to detect that the latency value of the blockchain peer is unstable based on a previous latency value of the blockchain peer, and in response, control the network interface to transmit a second inquiry to the blockchain peer to invoke the chaincode again (See Yoshihama et al., column 19, lines 1-31, wherein Yoshihama discloses “the method may include determining a reputation value for the endorsing node based on a difference between the timestamp added by the endorsing node and the previously added timestamp provided by the computing node. In some embodiments, the reputation value may be determined based on an accumulation of reputation values determined from previous blockchain requests which include a timestamp added by the endorsing node”).   

As to claims 6, and 14, Krishnaswamy as modified, teaches wherein the network interface is configured to transmit the inquiry to each blockchain peer in the group of blockchain peers, and the processor is configured to determine latency values for each blockchain peer in the group of blockchain peers based on respective responses (See Krishnaswamy, paragraph 39 wherein Krishnaswamy teaches “In a global peer 
node distribution scenario, complex queries submitted to peers would have to be sent across distant geographies to determine overall resource availability, and would incur the traditional latency costs of the distributed network.” Also see Krishnaswamy, paragraph 39 wherein Krishnaswamy teaches “co-located position is based on a determined latency for communication between the first blockchain node and the one or more proxy agents not exceeding an upper 
latency threshold, or the co-location position is based on a geographical distance between the first blockchain node and a physical distance between a processing platform used for the one or more proxy agents. The method may also provide transmitting updates from the one or more proxy agents to the other blockchain nodes to update copies of the ledger at the other blockchain nodes, storing the blockchain transaction at a proxy ledger associated with the one or more proxy agents, caching the blockchain transaction at the proxy ledger after transmitting the blockchain transaction to the one or more of the other blockchain nodes, and deleting the blockchain transaction at the proxy ledger after transmitting the transaction to the other blockchain nodes, and after receiving a confirmation of receipt of the transaction from the other blockchain nodes.”)   

As to claims 7, and 15, Krishnaswamy as modified, teaches wherein the processor is further configured to determine that a predetermined period of time has elapsed since the latency value of the blockchain peer has been determined, and control the network interface to transmit a second inquiry to the blockchain peer to invoke the chaincode again (See Krishnaswamy, paragraphs 37 and 57, wherein Krishnaswamy discloses “determining a period of time with lower network latency in order to determine an optimal time to relay ledger updates. The method may also include, during the period of time with lower network latency, transmitting updates from the proxy agents to one or more of the other blockchain nodes to update ledgers associated with the other blockchain nodes, storing the blockchain transaction at proxy ledgers associated with the proxy agents, deleting the blockchain transaction at the proxy ledgers after transmitting the updates to the one or more of the other blockchain nodes, or instead, caching the blockchain transaction at the proxy ledgers after transmitting the updates to the one or more of the other blockchain nodes”).   

As to claims 8, and 16, Krishnaswamy as modified, teaches wherein the processor is further configured to display a list of latency values of the group of blockchain peers via a user interface, where the list is ordered from a blockchain peer that has a smallest latency value to a blockchain peer that has a greatest latency value (See Yoshihama et al., column 15, line 43-column 18, line 14, wherein Yoshihama discloses “The Orderer may order or otherwise arrange transactions according to o.sub.i. (transactions with smaller o.sub.i will be placed at an earlier position in the queue) In this example, the ordering node 440 may move a transaction out of its original order and into a new modified order as shown in block 444 based on a difference between the original timestamp provided by the client node A 410 and the final timestamp 442 created by the ordering node 440. The ordering node 440 may obtain the timestamp O.sub.i by calculating the average of timestamp by the app and peers. The orderer may also use the reputation of each peer as the weight, so the peer's timestamp with lower reputation have less impact to the average. The following is example steps to calculate the timestamp O.sub.i. (this is just one example and other approaches are possible) Obtain p.sub.i-ave as average of timestamp on tx.sub.i by peers p.sub.j(j=1 . . . k). Let n be the number of peers that provided endorsement to tx.sub.i.”). 

As to claim 9, Krishnaswamy teaches method comprising: 
transmitting an inquiry to a blockchain peer (See Krishnaswamy, Figure 2A and paragraphs 41-44, wherein Krishnaswamy discloses “The blockchain configuration may include one or applications 224 which are linked to application programming interfaces (APIs) 222 to access and execute stored program/application code 220 (e.g., chaincode, smart contracts, etc.) which can be created according to a customized configuration sought by participants and can maintain their own state, control their own assets, and receive external information” and “The smart contract may include executable code which is registered, stored, and/or replicated with a blockchain (e.g., distributed network of blockchain peers)), where the inquiry comprises a trigger to invoke a chaincode installed on the blockchain peer (See Krishnaswamy, paragraphs 41-44, wherein “the code 220 can store and transfer data, and may be executed by nodes 204-210 in the form of a smart contract and associated chaincode with conditions or other code elements subject to its execution. As a non-limiting example, smart contracts may be created to execute reminders, updates, and/or other notifications subject to the changes, updates, etc….A transaction is an execution of the smart contract code which can be performed in response to conditions associated with the smart contract being satisfied. The executing of the smart contract may trigger a trusted modification(s) to a state of a digital blockchain ledger. The modification(s) to the blockchain ledger caused by the smart contract execution may be automatically replicated throughout the distributed network of blockchain peers through one or more consensus protocols); and 
receiving a response from the blockchain peer based on a chaincode execution of the blockchain peer (See Krishnaswamy, paragraphs 41-44, wherein “the code 220 can store and transfer data, and may be executed by nodes 204-210 in the form of a smart contract and associated chaincode with conditions or other code elements subject to its execution);
determining a latency value of the blockchain peer based on the response (See Krishnaswamy, Figure 2A and paragraphs 41-44, wherein Krishnaswamy discloses “the blockchain architecture 200A may include certain blockchain elements, for example, a group of blockchain nodes 202. The blockchain nodes 202 may include one or more nodes 204-210. (4 nodes are depicted by example only). These nodes participate in a number of activities, such as blockchain transaction addition and validation process (consensus)” and paragraphs 57-61, wherein Krishnaswamy discloses “In addition to maintaining a copy of the ledger at the first blockchain node, copies of the ledger and/or updates to the ledger may be passively forwarded to the other blockchain nodes/peers during times when the network latency is determined to be less than optimal network usage times”).  
Krishnaswamy teaches wherein Krishnaswamy discloses “the blockchain architecture 200A may include certain blockchain elements, for example, a group of blockchain nodes 202” (See Krishnaswamy, Figure 2A and paragraphs 41-44) and threshold timestamps and network latency (See Krishnaswamy, paragraphs 3, 55 and 59).  Krishnaswamy, however, does not explicitly teach storing an identifier of the blockchain peer among identifiers of a group of blockchain peers, where an order of the identifiers of the group of blockchain peers are arranged based on respective latency values.
Yoshihama et al. teaches Blockchain timestamp agreement (See abstract), in which he teaches storing an identifier of the blockchain peer among identifiers of a group of blockchain peers, where an order of the identifiers of the group of blockchain peers are arranged based on respective latency values (See Yoshihama et al., column 15, line 43-column 18, line 14, wherein Yoshihama discloses the process of ordering node action in a group based on a modified final timestamp. Yoshihama further discloses the modified final timestamp may change the positioning at which the blockchain transaction is arranged in the queue).
Krishnaswamy and Yoshihama et al. are from the analogous art of Blockchain management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Krishnaswamy and Yoshihama et al. to have combined Krishnaswamy and Yoshihama et al.. The motivation to combine Krishnaswamy and Yoshihama et al. is to ensure that fairness is provided to the transaction by a timestamp, when multiple transactions interact with the same resource (See Yoshihama et al., column 2, lines 24-40). Therefore, it would have been obvious to one skilled in the art to combine Krishnaswamy and Yoshihama et al..

As toc claim 17, Krishnaswamy teaches a non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform a method comprising: transmitting an inquiry to a blockchain peer (See Krishnaswamy, Figure 2A and paragraphs 41-44, wherein Krishnaswamy discloses “The blockchain configuration may include one or applications 224 which are linked to application programming interfaces (APIs) 222 to access and execute stored program/application code 220 (e.g., chaincode, smart contracts, etc.) which can be created according to a customized configuration sought by participants and can maintain their own state, control their own assets, and receive external information” and “The smart contract may include executable code which is registered, stored, and/or replicated with a blockchain (e.g., distributed network of blockchain peers)), where the inquiry comprises a trigger to invoke a chaincode installed on the blockchain peer (See Krishnaswamy, paragraphs 41-44, wherein “the code 220 can store and transfer data, and may be executed by nodes 204-210 in the form of a smart contract and associated chaincode with conditions or other code elements subject to its execution. As a non-limiting example, smart contracts may be created to execute reminders, updates, and/or other notifications subject to the changes, updates, etc….A transaction is an execution of the smart contract code which can be performed in response to conditions associated with the smart contract being satisfied. The executing of the smart contract may trigger a trusted modification(s) to a state of a digital blockchain ledger. The modification(s) to the blockchain ledger caused by the smart contract execution may be automatically replicated throughout the distributed network of blockchain peers through one or more consensus protocols); 
receiving a response from the blockchain peer based on a chaincode execution of the blockchain peer (See Krishnaswamy, paragraphs 41-44, wherein “the code 220 can store and transfer data, and may be executed by nodes 204-210 in the form of a smart contract and associated chaincode with conditions or other code elements subject to its execution); 
determining a latency value of the blockchain peer based on the response (See Krishnaswamy, Figure 2A and paragraphs 41-44, wherein Krishnaswamy discloses “the blockchain architecture 200A may include certain blockchain elements, for example, a group of blockchain nodes 202. The blockchain nodes 202 may include one or more nodes 204-210. (4 nodes are depicted by example only). These nodes participate in a number of activities, such as blockchain transaction addition and validation process (consensus)” and paragraphs 57-61, wherein Krishnaswamy discloses “In addition to maintaining a copy of the ledger at the first blockchain node, copies of the ledger and/or updates to the ledger may be passively forwarded to the other blockchain nodes/peers during times when the network latency is determined to be less than optimal network usage times”).
Krishnaswamy teaches wherein Krishnaswamy discloses “the blockchain architecture 200A may include certain blockchain elements, for example, a group of blockchain nodes 202” (See Krishnaswamy, Figure 2A and paragraphs 41-44) and threshold timestamps and network latency (See Krishnaswamy, paragraphs 3, 55 and 59).  Krishnaswamy, however, does not explicitly teach storing an identifier of the blockchain peer among identifiers of a group of blockchain peers, where an order of the identifiers of the group of blockchain peers are arranged based on respective latency values.
Yoshihama et al. teaches Blockchain timestamp agreement (See abstract), in which he teaches storing an identifier of the blockchain peer among identifiers of a group of blockchain peers, where an order of the identifiers of the group of blockchain peers are arranged based on respective latency values (See Yoshihama et al., column 15, line 43-column 18, line 14, wherein Yoshihama discloses the process of ordering node action in a group based on a modified final timestamp. Yoshihama further discloses the modified final timestamp may change the positioning at which the blockchain transaction is arranged in the queue).
Krishnaswamy and Yoshihama et al. are from the analogous art of Blockchain management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Krishnaswamy and Yoshihama et al. to have combined Krishnaswamy and Yoshihama et al.. The motivation to combine Krishnaswamy and Yoshihama et al. is to ensure that fairness is provided to the transaction by a timestamp, when multiple transactions interact with the same resource (See Yoshihama et al., column 2, lines 24-40). Therefore, it would have been obvious to one skilled in the art to combine Krishnaswamy and Yoshihama et al..

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELLISSA M OHBA whose telephone number is (571)272-4076. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




8/11/2022
Mmo
/MELLISSA M. OHBA/Examiner, Art Unit 2164